Case 1:20-cv-01240-JEB Document 10-2 Filed 06/29/20 Page 1 of 2




    Plaintiffs’ Ex. B
5/12/2020                  Case
                           Case 1:20-cv-01240-JEB
                                1:20-cv-01240-ABJ Document  10-2
                                                      FOIAonline
                                                  Document  5-25      Filed
                                                                      Filed 06/29/20
                                                                             05/29/20 Page
                                                                 Correspondence       Page 2
                                                                                           2 of
                                                                                             of 2
                                                                                                2
  SBA-2020-000594 Request Details


                                            Submitted            Evaluation          Assignment            Processing               Closed



   Correspondence


   Subject                                                                                                         From                       Date                    Detail

   FOIA Request SBA-2020-000594 Submitted                                                                          System                     04/13/2020                 −

   This message is to confirm your request submission to the FOIAonline application: View Request . Request information is as follows: Tracking Number: SBA-2020-
   000594 Requester Name: Reese Dunklin Date Submitted: 04/13/2020 Request Status: Submitted Description: I am a reporter at the Associated Press. I'm writing to
   request the database that SBA maintains for all loans approved and declined under the Paycheck Protection Program from the start of the program to the date of this
   request's filing. SBA publicly releases data under two programs (7a and 504) also administered by the same agency o ice. For the purposes of this request for
   Paycheck Protection Program data, I request the same fields of information that SBA releases for 7a and 504. Those fields are: AsOfDate Program BorrName
   BorrStreet BorrCity BorrState BorrZip BankName BankStreet BankCity BankState BankZip GrossApproval SBAGuaranteedApproval ApprovalDate ApprovalFiscalYear
   FirstDisbursementDate DeliveryMethod subpgmdesc InitialInterestRate TermInMonths NaicsCode NaicsDescription FranchiseCode FranchiseName ProjectCounty
   ProjectState SBADistrictO ice CongressionalDistrict BusinessType LoanStatus PaidInFullDate ChargeO Date GrossChargeO Amount RevolverStatus JobsSupported
   I would like to get this information in a CSV file, sent by email to me or made available for download through a file-sharing site. I have separately requested the data
   dictionary for this database, but this request be fulfilled first, I ask that you provide the data dictionary with this data. If you have any questions for me regarding this
   request, please call 214 577 9124 or email rdunklin@ap.org.

   FOIA Expedited Processing Disposition Reached for SBA-2020-000594                                               System                     04/20/2020                 −

   Your request for Expedited Processing for the FOIA request SBA-2020-000594 has been denied. Additional details for this request are as follows: Request Created on:
   04/13/2020 Request Description: I am a reporter at the Associated Press. I'm writing to request the database that SBA maintains for all loans approved and declined
   under the Paycheck Protection Program from the start of the program to the date of this request's filing. SBA publicly releases data under two programs (7a and 504)
   also administered by the same agency o ice. For the purposes of this request for Paycheck Protection Program data, I request the same fields of information that
   SBA releases for 7a and 504. Those fields are: AsOfDate Program BorrName BorrStreet BorrCity BorrState BorrZip BankName BankStreet BankCity BankState
   BankZip GrossApproval SBAGuaranteedApproval ApprovalDate ApprovalFiscalYear FirstDisbursementDate DeliveryMethod subpgmdesc InitialInterestRate
   TermInMonths NaicsCode NaicsDescription FranchiseCode FranchiseName ProjectCounty ProjectState SBADistrictO ice CongressionalDistrict BusinessType
   LoanStatus PaidInFullDate ChargeO Date GrossChargeO Amount RevolverStatus JobsSupported I would like to get this information in a CSV file, sent by email to
   me or made available for download through a file-sharing site. I have separately requested the data dictionary for this database, but this request be fulfilled first, I
   ask that you provide the data dictionary with this data. If you have any questions for me regarding this request, please call 214 577 9124 or email rdunklin@ap.org.
   Expedited Processing Original Justification: PPP loans are new and receiving money as part of the covid-19 stimulus packages. This program will become a matter of
   public policy and oversight. Expedited Processing Disposition Reason: Moot; responded timely.

   FOIA Fee Waiver Disposition Reached for SBA-2020-000594                                                         System                     04/20/2020                 −

   Your request for Fee Waiver for the FOIA request SBA-2020-000594 has been determined to be not applicable as the request is not billable. Additional details for this
   request are as follows: Request Created on: 04/13/2020 Request Description: I am a reporter at the Associated Press. I'm writing to request the database that SBA
   maintains for all loans approved and declined under the Paycheck Protection Program from the start of the program to the date of this request's filing. SBA publicly
   releases data under two programs (7a and 504) also administered by the same agency o ice. For the purposes of this request for Paycheck Protection Program data, I
   request the same fields of information that SBA releases for 7a and 504. Those fields are: AsOfDate Program BorrName BorrStreet BorrCity BorrState BorrZip
   BankName BankStreet BankCity BankState BankZip GrossApproval SBAGuaranteedApproval ApprovalDate ApprovalFiscalYear FirstDisbursementDate
   DeliveryMethod subpgmdesc InitialInterestRate TermInMonths NaicsCode NaicsDescription FranchiseCode FranchiseName ProjectCounty ProjectState
   SBADistrictO ice CongressionalDistrict BusinessType LoanStatus PaidInFullDate ChargeO Date GrossChargeO Amount RevolverStatus JobsSupported I would like
   to get this information in a CSV file, sent by email to me or made available for download through a file-sharing site. I have separately requested the data dictionary
   for this database, but this request be fulfilled first, I ask that you provide the data dictionary with this data. If you have any questions for me regarding this request,
   please call 214 577 9124 or email rdunklin@ap.org. Fee Waiver Original Justification: 1.) PPP loans are new and receiving money as part of the covid-19 stimulus
   packages, and that money will become a matter of public policy and oversight. 2.) Any reporting done from the data will inform the public and contribute to its
   understanding of how the agency fulfilled its mission, helped properly steward the public's money. 3.) I am not reselling this information, and my news outlet is a
   non-profit organization. Fee Waiver Disposition Reason: N/A

   Final Disposition, Request SBA-2020-000594                                                                      Niya B Attucks             04/20/2020                 −

   SBA-2020-000594 has been processed with the following final disposition: Full Grant.
   FINAL FOIA Response SBA-2020-000594.pdf
   Reply




https://www.foiaonline.gov/foiaonline/action/registered/correspondence?trackingNumber=SBA-2020-000594&type=request                                                                 1/1
